DETAILED ACTION
Status of this application
1. 	This communication is a first office action Non-Final Rejection on the merits in response to the filing of an application filed on 07/15/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Document (JP2004047731 A) (This prior art reference has been provided by the applicant in the IDS with the relevant English translation).
Regarding claim 1, Foreign Document (JP2004047731 A) discloses a resonance-type power transfer coil (see coil in Figs 1-21) comprising:
a conductor wound into a multiple-layered helical shape (see structure in Figs 3,4,7 and 12); and

In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). (see MPEP 2114).
	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114).
Regarding claim 2, Foreign Document (JP2004047731 A) discloses the resonance-type power transfer coil according to claim 1, wherein
a thickness of the insulating member is proportional to a voltage to be generated between the layers when a current flows through the conductor in a state in which there is no insulating member (see Figs 7 and 12, the thickness of insulating member is 
Regarding claim 3, Foreign Document (JP2004047731 A) discloses the resonance-type power transfer coil according to claim 1, wherein the conductor is wound into a cylindrical, prismatic, or conical helical shape (see structure in Fig 4 and 7).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Foreign Document (JP2004047731 A) (This prior art reference has been provided by the applicant in the IDS with the relevant English translation) in view of Hill et al US Patent (6,138,343).
Regarding claim 4, Foreign Document (JP2004047731 A) discloses the resonance-type power transfer coil according to claim 1; 

However, Hill et al is an analogous art pertinent to the problem to be solved in this application in which discloses a method for manufacturing a variable insulated helically wound electrical coil (see figs 1-7) and further discloses wherein the conductor is arranged alternately between the layers (see Fig 4; column 3, lines 32-67);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Foreign Document (JP2004047731 A) with the teaching of Hill et al by including wherein the conductor is arranged alternately between the layers in order to provide a new and improved method of manufacturing a variable insulated helically wound electrical coil. Such method comprises the steps of feeding insulated rectangular wire from a supply reel to a coating zone and within the coating zone selectively applying a liquid resin insulation to the wire so it has additional insulation only in those areas of the coil where the dielectric strength is needed. The method further provides thereafter feeding the insulated wire through at least one curing station to allow curing of the additional insulation prior to winding the cured insulated wire into a coil and thereafter winding the cured insulated wire into a coil of predetermined shape whereby the portions of the wire having the additional insulation are located in the areas of the coil where the greatest dielectric strength is needed (Hill et al, column 1, lines 51-65).
7.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Document (JP2004047731 A) (This prior art reference has been provided by the .
Regarding claim 5, Foreign Document (JP2004047731 A) discloses the resonance-type power transfer coil according to claim 1;
Foreign Document (JP2004047731 A) does not clearly discloses wherein the conductor is wound on an outermost layer in a direction opposite to a winding direction in other layers;
However, Cho et al is an analogous art pertinent to the problem to be solved in this application in which discloses a wireless energy transfer apparatus (see figs 1-12) and further discloses wherein the conductor is wound on an outermost layer in a direction opposite to a winding direction in other layers (see Fig 4, par. [0018], [0065], when a coil with only two spiral layer is considered, the second layer (which can be seen as the outer layer) is wound in the opposite direction of the winding direction of the first spiral layer); 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Foreign Document (JP2004047731 A) with the teaching of Cho et al by including wherein the conductor is wound on an outermost layer in a direction opposite to a winding direction in other layers in order to provide a wireless power transfer apparatus capable of reducing the resonant frequency and size of a resonant body (Cho et al, par. [0010]).
Regarding claim 6, Foreign Document (JP2004047731 A) in view of Cho et al discloses the resonance-type power transfer coil according to claim 5, 

Examiner Note
8.	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Urano (US 8,901,776 B2) discloses a wireless power feeder, in which power is fed from a feeding coil to a receiving coil using magnetic resonance. The feeding coil is wound in a first layer substrate of a multilayer substrate with a space provided between 
Hui et al (US 2014/0028112 A1) discloses an apparatus for wireless power transfer including three or more coils, each coil defining a respective coil plane, and the coils being arranged in one or more power flow paths whereby each coil can be magnetically coupled to one or more of the other coils thereby to wirelessly transfer power along the one or more power flow paths. The present invention also provides a method for wirelessly transferring power, the method including: providing three or more coils, each coil defining a respective coil plane; and arranging the coils in one or more power flow paths whereby each coil can be magnetically coupled to one or more of the other coils thereby to wirelessly transfer power along the one or more power flow paths.
Georgakopoulos et al (US 2013/0328410 A1) discloses a system in which has resonant source elements that resonate with oscillating current at different resonant frequencies, in response to excitation from periodically fluctuating electromagnetic near field. The resonant load elements resonate at resonant frequencies with oscillating current, in response to excitation from resonant source elements and generate fluctuating electromagnetic near field. A load conductor is coupled to resonant load elements to generate current applied to load, in response to resonance in resonant load elements.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836